NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit



                                      2006-7382


                            RAYMOND W. JOHNSON, JR.,

                                                             Claimant-Appellant,
                                           v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


        Kenneth M. Carpenter , Carpenter, Chartered LLP, of Topeka, Kansas, argued
for claimant-appellant.

       Michael J. Dierberg., Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With him on the brief were Peter D. Keisler, Assistant Attorney General,
Jeanne E. Davidson, Director, and Todd M. Hughes, Assistant Director. Of counsel on
the brief were David J. Barrans, Deputy Assistant General Counsel, and Martin J.
Sendek, Attorney, United States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                       2006-7382


                            RAYMOND W. JOHNSON, JR.,

                                                       Claimant-Appellant,

                                           v.

                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                      Respondent-Appellee.

                                      Judgment

ON APPEAL from the         UNITED STATES COURT OF APPEALS FOR VETERANS
                           CLAIMS

In CASE NO(S).             04-1536

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (MICHEL, Chief Judge, LOURIE, Circuit Judge and ROBERTSON*, District
Judge).).

                                  Affirmed. See Fed. Cir. R. 36.

                                          ENTERED BY ORDER OF THE COURT


DATED: July 12, 2007                            /s/ Jan Horbaly

                                                   Jan Horbaly, Clerk

*Honorable James Robertson, District Judge, United States District Court for the District
of Columbia, sitting by designation.